Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin T. Hemmelgarn on 9/10/2021.
The application has been amended as follows: 
Claim 17. A composition consisting of lithium orotate or lithium glycinate, in an amount of 1-10 milligrams; magnesium taurate and magnesium malate, wherein the combination of magnesium taurate and magnesium malate is provided in an amount of 100-400 milligrams; 25-100 mg of kelp; 0.5-10 mg of French melon extract; 1-20 mg of vitamin B1; 1-20 mg of vitamin B2; 1-20 mg of vitamin B6; 5-50 mg of vitamin B3; 5-50 mg of vitamin B5; 50-1,000 mcg of vitamin B12; 30-300 mcg of biotin; 0.50-10 mg of para-aminobenzoic acid (PABA); 50-500 mg of vitamin C; 400- 2,000 iu of vitamin D; 15-200 iu of natural vitamin E; 0.250-5 mg of boron glycinate; 2- 15 mg of zinc glycinate; 0.5-5 mg of manganese glycinate; 50-200 mcg of selenium glycinate; 50-200 mcg of molybdenum glycinate;  50-200 mcg of chromium nicotinate glycinate or polynicotinate; tapioca syrup; [[ raw cane sugar; [[ palm oil; [[ natural flavors; [[  beet juice; [[ sunflower lecithin; and [[salt.

Withdrawal of Restriction Requirement
Claims 1 and 17 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on October 30, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that require all the limitations of an allowable claim.  Specifically, the restriction requirement of October 30, 2020 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art cannot be said to fairly teach or suggest the claimed compositions having each of the claimed components at the recited amounts and excluding all non-recited components as required by the “consisting of” language.  



Conclusion
Any inquiry concerning communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612